The judgment of the Supreme Court was entered November 25th 1878,
Per Curiam.
This is clearly the case of a Pennsylvania contract. The agreement for the loan was made here, and the place of payment was here, where the creditor resided. Though the bond and mortgage were sent to Kansas to bo executed, they were inchoate until delivery and payment of the money here, acts necessarily simultaneous. Hastings, though the agent of both parties in effecting the loan, was the agent of Wilson in delivering the bond and mortgage and receiving the money.
Wo think the court was right in giving judgment for the interest at the rate allowed in Pennsylvania, and not at the Kansas rate.
Judgment affirmed.